FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                      UNITED STATES COURT OF APPEALS                     May 24, 2019
                                                                     Elisabeth A. Shumaker
                                   TENTH CIRCUIT                         Clerk of Court



 DELANO MEDINA,

               Petitioner - Appellant,
                                                             No. 18-1386
 v.                                                 (D.C. No. 1:18-CV-01912-LTB)
                                                               (D. Colo.)
 DEAN WILLIAMS, Executive Director
 Colorado Department of Corrections;
 PHIL WEISER, Attorney General of the
 State of Colorado,

               Respondents - Appellees.*


            ORDER DENYING CERTIFICATE OF APPEALABILITY**


Before PHILLIPS, McKAY, and BALDOCK, Circuit Judges.


       Petitioner Delano Medina seeks a certificate of appealability to appeal the district

court’s dismissal of his § 2254 habeas corpus petition.

       Petitioner was convicted of assault by a Colorado court and sentenced to four years

of imprisonment. In this federal habeas action, he contends that his conviction and



       *
        Pursuant to Fed. R. App. P. 43 (c) (2), Dean Williams replaces Rick Raemisch
and Phil Weiser replaces Cynthia Coffman as the respondents in this matter.
       **
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
sentence violated his Fourteenth Amendment due process and equal protection rights

because the trial court “lost jurisdiction of the case according to C.R.S. 16-14-104,”

Colorado’s Uniform Mandatory Disposition of Detainers Act, when his trial did not occur

within the amount of time mandated by the state statute. (Appellant’s Br. at 6.) The

district court held that Petitioner had not asserted a cognizable claim for federal habeas

corpus relief and accordingly dismissed the petition.

       We are persuaded that reasonable jurists would not debate the district court’s

ruling. See Slack v. McDaniel, 529 U.S. 473, 484 (2000). Although Petitioner

characterizes his claim as a federal claim, it is entirely premised on an alleged violation of

state law by the state court. As the Supreme Court has repeatedly emphasized, “it is not

the province of a federal habeas court to reexamine state-court determinations on state-

law questions.” Estelle v. McGuire, 502 U.S. 62, 67–68 (1991). “Because [Petitioner]’s

claim, when pared down to its core, rests solely upon an interpretation of [Colorado]’s

case law and statutes, it is simply not cognizable on federal habeas review.” Wright v.

Angelone, 151 F.3d 151, 157 (4th Cir. 1998). Moreover, as numerous courts have held,

“[j]urisdiction is no exception to the general rule that federal courts will not engage in

collateral review of state court decisions based on state law.” Poe v. Caspari, 39 F.3d
204, 207 (8th Cir. 1994); see also, e.g., Wright, 151 F.3d at 158 (holding that federal

court was bound by state court determination of jurisdiction where the alleged

jurisdictional defect was “based solely upon an interpretation of state law”); Lambert v.


                                             -2-
Workman, 594 F.3d 1260, 1264 (10th Cir. 2010) (rejecting argument relating to state

appellate court’s jurisdiction as “beyond the purview of federal habeas review,” with

citations to Wright and Poe); United States ex rel. Roche v. Scully, 739 F.2d 739, 741–42

(2d Cir. 1984) (“‘[N]o federal court to our knowledge has ever granted a writ where a

state court’s asserted lack of jurisdiction resulted solely from the provisions of state

law.’” (quoting United States v. Mancusi, 415 F.2d 205, 209 (2d Cir. 1969))).

       We therefore DENY Petitioner’s request for a certificate of appealability and

DISMISS the appeal. Petitioner’s motion to proceed in forma pauperis on appeal is

GRANTED.


                                                   Entered for the Court



                                                   Monroe G. McKay
                                                   Circuit Judge




                                             -3-